        Case 4:20-cv-00930-LPR-BD Document 14 Filed 09/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

 LaMORRIS LAMPKIN                                                                   PLAINTIFF
 #658354

 v.                            Case No. 4:20-cv-00930-LPR-BD



 D. ETHERLY, et. al.                                                            DEFENDANTS

                                             ORDER

        The Court has received a Partial Recommendation for dismissal from Magistrate Judge

Beth Deere. No objections have been filed, and the time to do so has now passed. After careful

review of the Partial Recommendation and the record, the Court concludes that the Partial

Recommendation should be, and hereby is, approved and adopted as this Court’s findings in its

entirety.

        Mr. Lampkin’s claims against Defendant Sloan in her individual capacity are DISMISSED

without prejudice based on Mr. Lampkin’s failure to state a claim for relief. Additionally, Mr.

Lampkin’s official-capacity claims against both Defendants are DISMISSED without prejudice,

and Ms. Sloan is dismissed as a party Defendant. Pursuant to 28 U.S.C. § 1915(a)(3), the Court

certifies that an in forma pauperis appeal of this Order would not be taken in good faith.

        IT IS SO ORDERED this 21st day of September 2020.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
